DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of 1-10 and 20 in the reply filed on 09/20/2022 is acknowledged.  Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2022.

Claim status

This action is in response to applicant filed on 09/20/2022.
Claims 11-19 are withdrawn.
 Claims 1-0 and 20 are pending for examination.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobianu et al. (US 2008/0001741).

Regarding claim 1: Cobianu disclose a device, comprising:
sensing circuitry (Fig. 2: item 200 and par.21:"The sensing system 200 generally
includes the large area distributed conductive trace") that receives an input signal and provides an output signal (Fig.2: item 216) based on sensing a resistance differential between multiple metal shield resistors (par.30:"During a tampering event, a rupture may appear in the dielectric film 102, which also indicates the interruption of a conductive trace, thereby changing the electrical resistance of one arm of Wheatstone bridge circuit. "); and 
comparing circuitry (Fig.2: item 203 and par.22:"..sensing system 200 includes electronic modules 203..") that receives the output signal and provides an alarm signal based on detecting a tampering event associated with the resistance differential (par.13:"a monitoring station can be implemented, which ..permits a user in real time to receive data concerning the potential tampering event" and par.29:"For maximum sensitivity of the Wheatstone bridge to any change in any of the resistance due to tampering, equal values can be implemented for the four distributed resistances forming the circuit bridge.").


Regarding claim 8: Cobianu disclose The device of claim 1, wherein the comparing circuitry have one or more comparators and is configured to receive the output signal from the sensing circuitry and provide the alarm signal based on detecting the tampering event associated with sensing the resistance differential between the multiple metal shield resistors. (par.13:"a monitoring station can be implemented, which ..permits a user in real time to receive data concerning the potential tampering event" and par.29:"For maximum sensitivity of the Wheatstone bridge to any change in any of the resistance due to tampering, equal values can be implemented for the four distributed resistances forming the circuit bridge."). 

Regarding claim 10: Cobianu disclose The device of claim 1, wherein detecting the tampering event refers to detecting a first physical alteration of the multiple metal shield resistors with a cut, a partial cut or an open formed in one or more metal shield resistors of the multiple metal shield resistors or detecting a second physical alteration of the one or more metal shield resistors of the multiple metal shield resistors with a strap or a short coupled to the one or more metal shield resistors of the multiple metal shield resistors (par.30:"During a tampering event, a rupture (i.e. cut or an open formed in the metal shield resistor) may appear in the dielectric film 102, which also indicates the interruption of a conductive trace, thereby changing the electrical resistance of one arm of Wheatstone bridge circuit. ").

Regarding claim 20: Claims 20 is rejected for the same reason of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobianu et al. (US 2008/0001741).

Regarding claim 2: Cobianu disclose the device of claim 1, wherein the sensing circuitry has the multiple metal shield resistors that are configured to receive the input signal and provide the output signal based on sensing the resistance differential between the multiple metal shield resistors (par.30:"During a tampering event, a rupture may appear in the dielectric film 102, which also indicates the interruption of a conductive trace, thereby changing the electrical resistance of one arm of Wheatstone bridge circuit. "), But it does not explicitly disclose the use of an operational amplifier. However, the use of an operation amplifier in sensing circuit is notoriously well known option for receiving input signals. Therefore, before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include an operational amplifier in the sensing circuit of Cobianu since having a limited universe of potential options (components to receives signal), the selection of any particular option (operational amplifier) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of receiving the signal, either option would have been obvious to one of ordinary skill.

Regarding claim 3: Cobianu disclose The device of claim 2, but does not explicitly disclose wherein the input signal is received by a non- inverting input of the operational amplifier. However, as explained above, an operational the use of an operation amplifier in sensing circuit is notoriously well known option for receiving input signals and receiving said signal by a non- inverting input of the operational amplifier is merely design option. Therefore, Before the effective filing date, it would have been an obvious matter of design choice to operate the operational amplifier wherein the input signal is received by a non- inverting input of the operational amplifier, since the applicant has not disclosed that wherein the input signal is received by a non- inverting input of the operational amplifier solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with wherein the input signal is received by an inverting input of the operational amplifier.

Regarding claim 9: Cobianu disclose The device of claim 8, further disclose the comparator configured to receive the output signal from the sensing circuitry and provide the alarm signal based on detecting the tampering event associated with sensing the resistance differential between the multiple metal shield resistors (par.13:"a monitoring station can be implemented, which ..permits a user in real time to receive data concerning the potential tampering event" and par.29:"For maximum sensitivity of the Wheatstone bridge to any change in any of the resistance due to tampering, equal values can be implemented for the four distributed resistances forming the circuit bridge.").  but does not explicitly disclose wherein the comparing circuitry has one or more logic gates coupled to the one or more comparators. However, the use of logic gates is a notorious well known component of comparing circuitry. Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of one or more logic gates coupled to the one or more comparators since having a limited universe of potential options (comparing circuitry), the selection of any particular option (logic gates) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of compare data, either option would have been obvious to one of ordinary skill.
	

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689